Citation Nr: 0936384	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  09-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than May 19, 2007, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to March 1953.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2008 rating 
decision of the Roanoke, Virginia Department of Veterans 
Affairs (VA) Regional Office (RO) that reopened the claim of 
service connection for tinnitus, and granted service 
connection for such disability, rated 10 percent, effective 
from May 19, 2007.  In July 2009, a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An unappealed October 1991 rating decision denied service 
connection for tinnitus; the Veteran's most recent prior 
attempt to reopen a claim of service connection for tinnitus 
was denied by an unappealed February 2004 rating decision; 
clear and unmistakable error (CUE) in the prior final rating 
decisions is not alleged.  

2. After the February 2004 rating decision, the first 
communication from the Veteran evidencing an intent to reopen 
a claim of service connection for tinnitus was received on 
May 19, 2007.


CONCLUSION OF LAW

An effective date prior to May 19, 2007, is not warranted for 
the award of service connection for tinnitus.  38 U.S.C.A. 
§§ 5101, 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the July 2008 rating decision that is on appeal granted 
service connection for tinnitus and assigned an effective 
date for the award, statutory notice had served its purpose 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
February 2009 statement of the case (SOC) provided notice on 
the "downstream" issue of an earlier effective date of 
award, and readjudicated the matter after the appellant and 
his representative responded and further development was 
completed.  Notably, the Veteran has not alleged prejudice 
from any downstream notice defect.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

All evidence relevant to the Veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an  
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

An unappealed October 1991 rating decision denied the 
Veteran's claim of service connection for tinnitus; 
subsequent unappealed rating decisions, most recently in 
February 2004, continued the denial.  The February 2004 
rating decision is final and not subject to revision in the 
absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
At the Travel Board hearing it was explained to the Veteran 
(as he appears to have not understood) that because there 
were prior final rating decisions in the matter, to establish 
entitlement to an effective date prior to May 19, 2007 for 
the grant of service connection for tinnitus it would have to 
be shown that there was CUE in the February 2004 (and prior) 
final rating decisions.  CUE in the prior rating decisions 
has not been alleged; and the February 2004, and prior, final 
rating decisions are each a legal bar to an effective date 
prior to the dates of those decisions.  While the Veteran has 
expressed disagreement with the prior final determinations, 
there is no legal authority for the Board to set aside the 
finality of those decisions in the absence of an allegation 
(and showing) of CUE in those decisions.   

What remains for consideration before the Board is whether 
following the February 2004 rating decision, and prior to May 
19, 2007, there was any communication from the Veteran 
expressing an intent to reopen his claim and seek service 
connection for tinnitus.  The earliest recorded expression of 
intent by the Veteran to seek service connection for tinnitus 
after the February 2004 rating decision is in the report of a 
May 19, 2007 VA audiological evaluation (conducted in 
conjunction with a claim for an increased rating for left ear 
hearing loss), when the Veteran indicated his intent to file 
a claim of service connection for tinnitus.  The Veteran does 
not allege otherwise.  See July 2009 Travel Board hearing 
transcript.  This was considered an informal claim for 
service.  As it was followed by the Veteran's formal claim to 
reopen a claim of service connection for tinnitus received on 
May 22, 2007, it was properly accepted as the date of claim.  
38 C.F.R. § 3.155.  

Under governing law, generally (with exceptions none of which 
are here applicable) the effective date of an award based on 
a reopened claim following a prior final denial of the claim 
cannot be earlier than the date of receipt of the claim to 
reopen.  There is no statutory authority that would allow VA 
to grant the Veteran an effective date earlier than May 19, 
2007 for the award of service connection for tinnitus under 
the circumstances in this case, or for the reasons he has 
alleged.  

Accordingly, as a matter of law, the appeal seeking an 
effective date prior to May 19, 2007, for the grant of 
service connection for tinnitus must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

An effective date prior to May 19, 2007, for the grant of 
service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


